DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification amendment submitted on 05/14/2021 which amended the title has been accepted.

Drawings
The drawings were received on 02/08/2021.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2021 and 06/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/06/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10951436 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
(i) Claims 1-14 are allowable over prior art since none of the prior art taken individually or in combination particularly discloses, fairly suggests, or renders obvious the following italic limitations:
In claims 1, 13, and 14 … wherein the transmitter sends the frame as the second-type frame to a first wired transmission path connected to the port selected by the processor in a first case of determining that the first-type frame received by the receiver includes the first information, wherein the transmitter sends the frame as a second first-type frame to a second wired transmission path connected to the port selected by the processor in a second case of determining that the first-type frame received by the receiver does not include the first information, and wherein the second-type frame includes the first information in the first-type frame … in combination with other limitations recited as specified in claims 1, 13, and 14.
Note that the first closest prior art Denso Corp (JP 2015/139093 A, hereinafter “Denso”) discloses an onboard network system including a first network for transmission of first-type frames following a first communication protocol [see Fig. 1-2, para. 22-24; an in-vehicle communications system including a first network (CAN network) for transmission of first-type frames (CAN frames) following a first communication protocol (CAN communications protocol)] and including a second network for transmission of second-type frames following a second communication protocol [see Fig. 1-2, para. 22-24; and including a second network (Ethernet network) for transmission of second-type frames (Ethernet frames) following a second communication protocol (Ethernet (registered trademark) communications protocol)], the onboard network system comprising: an electronic control unit connected to the first network [see Fig. 1-2, para. 22-23, 26, 33; an ECU connected to the first network (CAN network)]; and a network hub connected to the first network [see Fig. 1-2, para. 22-24; gateway italic limitations as claimed.
Note that the second closest prior art Ding et al. (US 2013/0051245 A1, hereinafter “Ding”) discloses a source node for addressing target nodes in a communication system; the source node is configured to be part of an Ethernet domain and the target nodes are configured to be part of a Multiple Protocol Label Switching (MPLS) domain that is connected to the Ethernet domain via an interworking node; the source node is further configured to: i) generate a message comprising an identifier of the source node, an identifier of the interworking node, and identifier of a certain target node of the target nodes, ii) send the message to the certain target node via the interworking node, and iii) receive from the certain target node via interworking node a reply to the message [see para. 30-31]; the message comprises a flag that indicates if the message comprises an identifier of a certain target node in the MPLS domain [see para. 42]; an interworking (IW) node for transferring a message in a communication system; the interworking node is configured to connect an Ethernet domain with a Multiple Protocol Label Switching (MPLS) domain, wherein the Ethernet domain comprises a source node and the MPLS domain comprises target nodes; the interworking node is further configured to: i) receive from the source node a message comprising an identifier of the source node, an identifier of the interworking node, and an identifier of a certain target node of the target nodes, ii) convert the message from an Ethernet format to an MPLS format, iii) send the converted message to the certain target node, iv) receive from the certain target node a reply to the converted message, v) convert the reply from an MPLS format to an Ethernet format, and vi) send the converted reply to the source node [see para. 43]; the identifiers of the additional target nodes comprises MPLS type addresses and the message comprises a flag that indicates if the message comprises an identifier of a certain target node in the MPLS domain [see para. 45]. However, Ding fails to disclose or render obvious the above italic limitations as claimed.
Note that the third closest prior art Kim et al. (US 2015/0229741 A1, hereinafter “Kim”) discloses a signal conversion method in a vehicle having Ethernet and controller area network (CAN) communication coexisting therein [see Fig. 5-9, para. 39-50]. However, Kim fails to disclose or render obvious the above italic limitations as claimed.
Thus, Denso, Ding, and Kim taken individually or in-combination fails to particularly disclose, fairly suggest, or render obvious the above italic limitations as claimed.
(ii) Claims 1-14 are also allowable over non-statutory double patenting rejection since the terminal disclaimer filed on 01/06/2022 was approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Koenigseder et al. (US 2015/0003443 A1) – see Fig. 1, 3, 6, para. 7-10, 28-29, 31, 50, discloses a gateway for a vehicle communication system is configured to forward a payload message from a first node of a first fieldbus system to a second node of a second fieldbus system, wherein the first and the second fieldbus systems are different.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T LE whose telephone number is (571)270-5615.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T LE/
Examiner, Art Unit 2469





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469